DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority applications No. 2019-170920 filed in Japan on September 19, 2019 and No.2020-086640 filed in Japan on May 18, 2020 have been received and are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrance et al. (US Patent 3,625,770) 
With regard to claims 1, 2, and 6, Arrance et al. teach a separator comprising a layer including about 90% zirconium oxide powder, about 5% potassium titanate fibers, and about 5% polyphenylene oxide. The zirconium oxide powder is composed of particles of less than 10 microns size in amount of 95% (Example 2 in columns 12 and 13).
	The zirconium powder meets the limitations for the inorganic particles in claim 1.
	The potassium titanate fibers meet the limitation of claim 1 for a fiber substance, and the amount of potassium titanate fibers is within the ranges in claims 1 and 2.

Therefore, the separator of Arrance et al. anticipates the separator in claims 1, 2, and 6 of the instant application.
	With regard to claims 7 and 10, Arrance et al. teach that the separator forms an envelope for a zinc electrode (fig. 3 and Example 2 in columns 12 and 13). A battery further comprise a silver electrode (fig. 4 and Example 2 in columns 12 and 13).
Fig. 3 and 4 clearly show that the separator is placed between the zince electrode(anode) and the silver electrode (cathode).
	The silver-zinc batteries comprise aqueous electrolyte (column 11, lines 30-34), and they are secondary/rechargeable batteries (see column 11, lines 39-42).
Example 2 shows that the electrolyte is a KOH solution, which is an aqueous electrolyte.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (CN 106058124 with attached machine translation)
With regard to claims 1 and 2, Ma teaches a separator comprising a polypropylene base material coated on both sides with a slurry containing a solution of polyvinylidene fluoride in cyclohexane (30mass % polyvinylidene fluoride), Si3N4 particles, and CaO ceramic fibers. The mass ration of polyvinylidene fluoride in cyclohexane to CaO fibers is 25:1, and the mass ration of Si3N4 particles to CaO fibers 
	The cyclohexane is evaporated during drying, and the coating layer comprises 3.5mass% of the CaO fibers.
The polyvinylidene fluoride meets the limitations for a polymeric binder in claim 1.
The Si3N4 particles are inorganic particles, and CaO fibers meet the limitations of claim 1 for “fiber substance”. The amount of CaO fibers is within the ranges in claims 1 and 2.
Therefore, the separator of Ma anticipates the separator in claims 1 and 2 of the instant application.
With regard to claim 4, the polypropylene base of Ma meets the limitations for a porous free-standing film (see definition in par.0071 of the specification of the instant application).
With regard to claim 6, polyvinylidene fluoride is a polymeric binder including 100 mol% of a monomeric unit comprising a hydrocarbon and a -F- functional group

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0204406).
With regard to claim 1, Ryu et al. teach a separator comprising a porous polymer film and a porous coating layer formed on one or both surfaces of the porous polymer film. The porous coating layer may comprise inorganic particles and a binder polymer, and fibrils in the surface of the porous polymer film are entangled with the particles in the porous coating layer (abstract).
Fig.5c shows that fibrils (1’) are entangled with particles (2) in the porous coating layer:

    PNG
    media_image1.png
    318
    429
    media_image1.png
    Greyscale
(par.0063, par.0070, fig.5c).
The particles (2) may be inorganic particles and the porous coating layer further comprises the binder (3) (par.0063, fig.5c).
Ryu et al. further teach that the fibrils and the particles may be entangled with each other for 10-200 nm in the thickness direction from the surface of the porous polymer layer (par.0073), and the porous coating layer may have a thickness of 0.01 to 20m (10-20,000 nm)(par.0125).
Ryu et al. fail to teach the claimed amount of fibrils/fiber substance.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of fibrils in the porous coating layer in order to obtain the desired bonding strength MEP 2144.05.I. Routine Optimization).
With regard to claim 3, Ryu et al. teach that the fibrils disposed on one surface of the film wherein the porous coating layer is formed may have a diameter of 0.01-0.04m (10-40 nm)(par.0080). This range is inside the claimed range.
With regard to claim 4, the porous film of Ryu et al. (par.0086-0087) meets the claims limitations.
With regard to claim 5, Ryu et al. teach that the inorganic particles may be inorganic particles having the ability to transport lithium ions, such as lithium aluminum titanium phosphate LixAlyTiz(PO4)3 (par.0091).
With regard to claim 6, Ryu et al. teach that the binder may be polymethyl methacrylate, polyacrylonitrile, polyvinyl pyrrolidone, polyethylene oxide (par.0095).
Polymethyl methacrylate and polyethylene oxide are polymers comprising 100mol% of a monomer unit comprising a hydrocarbon and a functional group including -O-.
Polyacrylonitrile is a polymer comprising 100mol% of a monomer unit comprising a hydrocarbon and a functional group including -N-.
Polyvinyl pyrrolidone is a polymers comprising 100mol% of a monomer unit comprising a hydrocarbon and a functional group including -N- and -O-.

With regard to claim 9, Ryu et al. teach that the cathode may comprise as cathode active material a lithium manganese oxide, a lithium nickel oxide, or a lithium iron oxide (par.0137). These materials have a lithium ion adsorption/desorption of 1.5-5.5 V based on metal lithium (see par.0109-0110 of the specification of the instant application).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0204406) as applied to claim 7 above, and further in view of Schmidt et al. (US 2008/0044728).
With regard to claim 8, Ryu et al. teach the electrode of group of claim 7 (see paragraph 8 above), wherein the electrode group is used in an electrochemical device, such as a lithium secondary battery (par.0032-0033).
Ryu et al. teach that the anode active material may be a carbonaceous material (par.0137), but fail to teach the claimed negative electrode material.
Schmidt et al. teach that lithium titanate allows for charging and discharging the battery at higher rates than is capable using carbonaceous materials. Lithium titanate has superior cycle life (par.0052-0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use lithium titanate in the anode of Ryu et al., in order to take advantage of its properties.
.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arrance et al. (US Patent 3,625,770) in view of Tang (US 2010/0133023).
With regard to claim 11, Arrance et al. teach the secondary battery of claim 10 (see paragraph 8 above), but fail to teach a battery pack.
However, it is well-known in the art that a plurality of silver-zinc batteries may be used in a battery pack. The batteries are interconnected to achieve the desired voltage and current capacity for a particular application, as evidenced in par.0031 of Tang.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a plurality of zinc-silver cells of Arrance et al. in a battery pack.
The interconnection of a plurality of cells may in series or in parallel.
Therefore, the battery pack meets the limitations of claims 11 and 13.
With regard to claim 14, Tang teaches that a battery pack (211) is used for the drive system of a vehicle (fig.2, par.0006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arrance et al. (US Patent 3,625,770) in view of Tang (US 2010/0133023) as applied to claim 11 above, and further in view of Kim et al. (US 2016/0351971).

Arrance et al. and Tang fail to teach a protection circuit.
However, it is well-known the art that a battery pack may be provided with a protection circuit in order to control the charging/discharging the battery cells of the pack, and to stop the charging/discharging when the cells do not operate normally (see par.0037 of Kim et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the battery pack of Arrance modified by Tang with a protection circuit, in order to stop the charging/discharging when the individual batteries of the pack do not operate normally.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arrance et al. (US Patent 3,625,770) in view of Tang (US 2010/0133023) as applied to claim 11 above, and further in view of Uchida et al. (US 2017/0069888).
With regard to claim 15, Arrance modified by Tang teach the battery pack in claim 11 (see paragraph 10 above), but fail to teach a stationary power supply.
However, it is well-known in the art that a battery pack may be used not only in vehicles but also as a stationary power supply, as evidenced in par.0024 of Uchida et al.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uehara et al. (US 2014/0322615) teach a glass-fiber separator including inorganic particles and a binder (par.0086), wherein the glass fibers may comprised in an amount of 30% by mass or more (par.0092). The range of Uehara et al. overlaps the claimed range.
Lim et al. (US 2021/0359375) teach a separator comprising 1-10wt% cellulose nanofibers, inorganic particles, and a binder (par.0023). However, Lim et al. is not applicable as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/           Primary Examiner, Art Unit 1722